Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby Michael Gilyard appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence in which he sought relief under the Fair Sentencing Act of 2010 (“FSA”). We have reviewed the record and conclude that the district court properly determined Gilyard was not entitled to relief. See United States v. Bullard, 645 F.3d 237, 248 (4th Cir.2011) (holding that the FSA does not apply retroactively to defendants sentenced prior to its effective date). Accordingly, we affirm. We further deny Gilyard’s motions for abeyance and appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.